         LAW OFFICE OF BERNARD V. KLEINMAN, PLLC
                   ATTORNEY - AT - LAW
                          108 VILLAGE SQUARE, SUITE 313
                             SOMERS, NY 10589-2305
    TEL: (914) 644-6660   E-MAIL: ATTRNYLWYR@YAHOO.COM    FAX: (914) 694-1647

                                           October 24, 2019

Hon. Gregory H. Woods
U.S. District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

           Re: United States v. Suen, JIAN MIN HUANG
           1:18-cr-00827


Your Honor:

I am counsel for Defendant Jian Min Huang in the above-
referenced matter currently in this Court.

By this letter I respectfully request that the Court direct pre-
trial services to remove the ankle monitoring device that my
client is currently wearing. She has been wearing this device
since her arrest and grant of bail. There have been no issues
with her compliance with the conditions of bail set forth by the
Court, and is fully compliant with all requirements. As of this
date she has been interviewed by Probation in anticipation of
her sentencing currently calendared for January 24, 2020.

My request for this is that at her place of work the device
sometimes goes off, and she has is trying to make sure that her
co-workers are not being made aware of her present situation.

I have spoken with Assistant U.S. Attorney Nessim, and he has
informed me that he has no objection to the Court granting this
request.


                                                Respectfully submitted,


                                                /s/ Bernard V. Kleinman
                                                Bernard V. Kleinman


cc: All counsel of record by ECF
